                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES F. FOOTE,

        Plaintiff,
                                                  Case No. 16-cv-641-wmc
   v.

JOHN POLK, et al.

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


        /s/                                                9/16/2019
        Peter Oppeneer, Clerk of Court                     Date
